— Order unanimously reversed, without costs, and petition dismissed. Memorandum: Upon a review of the record, we determine that the testimony of the petitioner concerning her son’s failure “to come home on time” was not sufficiently specific to constitute proof beyond a reasonable doubt that the respondent was “incorrigible, ungovernable or habitually disobedient and beyond the lawful control of parent” (Family Ct Act, § 712, subd [b]; Matter of Richard S., 27 NY2d 802; Matter of David N., 92 AD2d 739). We determine also that there was no competent evidence of truancy. (Appeal from order of Erie County Family Court, Sedita, J. — Family Ct Act, art 7.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.